Citation Nr: 0812967	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-32 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The veteran served on active duty in the military from August 
1968 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied the veteran's claims for service connection for 
bilateral hearing loss, tinnitus, tongue cancer, and a right 
arm condition.  In March 2008, he testified at a hearing 
before the undersigned using video-conferencing technology.  
At the hearing, it was agreed that the record would be left 
open for 30 days to allow him to submit additional evidence 
from his treatment physician, but this 30-day period has 
expired and he has not done so. 

Also at the hearing, the veteran withdrew his appeals with 
regard to claims for service connection for tongue cancer 
(squamous cell carcinoma) and a right arm condition.  Those 
claims are no longer before the Board.  38 C.F.R. 
§ 20.204(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the March 2008 hearing, the veteran said that he was 
receiving treatment at the VA Medical Center (VAMC) in Lyons, 
New Jersey (Hearing Transcript, pg. 13).  His representative 
also mentioned treatment at the VAMC in East Orange, New 
Jersey.  Before a decision can be made concerning the claims 
on appeal, these records must be obtained.  38 U.S.C.A. § 
5103A(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(2) (2007).  VA is deemed to have 
constructive notice of the existence of any evidence, 
including treatment records, in the custody of a VA facility.  
Bell v. Derwinski, 2 Vet. App. 611, 612 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant records of VA 
treatment from the VAMCs in Lyons and East 
Orange, New Jersey. 

2.  If any claims on appeal are not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

